OPINION — AG —  68 O.S. 1961 351 [68-351], PROVIDES THAT THE FIRST HALF OF TAXES LEVIED ON AN AD VALOREM BASIS SHALL BECOME DELINQUENT ON JANUARY 1ST OR THIRTY DAYS AFTER THE TAX ROLLS HAVE BECOME COMPLETED AND FILED BY THE COUNTY ASSESSOR WITH THE COUNTY TREASURER; AND WHEN SUCH TAXES BECOME DELINQUENT, THEY EARN PENALTY INTEREST AT THE RATE OF ONE PERCENT PER MONTH OR MAJOR FRACTION THEREOF UNTIL PAID. A COUNTY TREASURER HAS NO AUTHORITY TO ALTER IN ANY WAY THE OPERATION OF THIS STATUTE. CITE: 60 O.S. 1961 60 [60-60] (JAMES FUNSON)